—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of two counts of criminal possession of a weapon in the third degree (see, People v Bleakley, 69 NY2d 490, 495). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, supra).
We have considered the issues raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Genesee County Court, Morton, J. —Criminal Possession Weapon, 3rd Degree.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.